Fourth Court of Appeals
                               San Antonio, Texas
                                   December 30, 2015

                                   No. 04-14-00742-CR

                                 Andres Solis VIELMA,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 38th Judicial District Court, Uvalde County, Texas
                           Trial Court No. 2013-09-12304-CR
                       Honorable Bert Richardson, Judge Presiding


                                     ORDER

Sitting:     Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice
             Jason Pulliam, Justice


      Appellant’s Pro-Se Request to Vacate Mandate and Allow Appellant to Proceed with
Motion for Rehearing to Resolve Questions of Law is DENIED.



                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of December, 2015.


                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court